Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 6/24/22, Applicant amended claims 12, 9, and 16, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumon et al (US 20100262602), hereafter Dumon.
With respect to claim 1, Dumon teaches:
receiving a search query at a search engine, the search query received from a client-computing device (paragraph 0051 figure 4 search query received); 
ranking a set of search results for the search query based on a ranker associated with the search engine (paragraph 0051 items from query ranked and ordered per relevance scores); 
redistributing at least a portion of the ranked set of search results proportional to a natural distribution of search result attributes for a category of search result attributes, the natural distribution determined from interaction tracking of search result attributes of prior search results and comprising a relative proportion of interactions received by the search result attributes within the category of search result attributes (paragraphs 0052-0054 (after initial ordering with relevance scores) determine listing quality score, ranking score for items, listing quality score is based on factors described in paragraph 0029 including tracking user interactions as conversions/purchases of items, and said factors uses a demand metric described in paragraph 0047 that relies on proportions of interactions for factors in a category, paragraph 0053 business rules evaluated for items in search results, items are promoted/demoted in the ordering per increasing/decreasing the items’ ranking score, paragraph 0054 relevance score, listing quality score, business rules score multiplied together to get the ranking score, items are resorted per the ranking score (redistributing/reranking)); and 
providing the redistributed ranked set of search results to the client-computing device (paragraph 0054 resorted results are displayed).
With respect to claim 9, Dumon taches:
tracking interactions of search result attributes associated with search results provided by a search engine at a client-computing device (paragraphs 0052-0054 (after initial ordering with relevance scores) determine listing quality score, ranking score for items, listing quality score is based on factors described in paragraph 0029 including tracking user interactions as conversions/purchases of items); 
determining a natural distribution for a category of search result attributes, the natural distribution determined from the interaction tracking by identifying a proportional representation of interactions with relative proportion of interactions received by the search result attributes within the category of the search result attributes (paragraph 0029 said factors uses a demand metric described in paragraph 0047 that relies on proportions of interactions for factors in a category); and 
providing a set of search results in an order determined by the natural distribution in response to receiving a search query from the client-computer device (paragraph 0054 providing reranked search results for a received search query from paragraph 0051).
With respect to claim 9, Dumon teaches one or more computer storage media storing computer-readable instructions (paragraph 0082 figure 13 machine readable medium 1522 storing instructions 1523).
With respect to claim 16, Dumon teaches:
receiving a search query at a search engine (paragraph 0051 figure 4 receiving a search query);
ranking at least a portion of a set of search results for the search query proportional to a natural distribution of search result attributes for a category of search result attributes, the natural distribution determined from interaction tracking of search result attributes associated with prior search results for prior search queries to determine a ranked set of search results and comprising a relative proportion of interactions received by the search result attributes within the category of search result attributes, and wherein a proportional representation of interactions with search result attributes of the prior search results identified from the interaction tracking determines the natural distribution of search result attributes for the category (paragraphs 0052-0054 (after initial ordering with relevance scores) determine listing quality score, ranking score for items, listing quality score is based on factors described in paragraph 0029 including tracking user interactions as conversions/purchases of items, and said factors uses a demand metric described in paragraph 0047 that relies on proportions of interactions for factors in a category, paragraph 0053 business rules evaluated for items in search results, items are promoted/demoted in the ordering per increasing/decreasing the items’ ranking score, paragraph 0054 relevance score, listing quality score, business rules score multiplied together to get the ranking score, items are resorted per the ranking score (redistributing/reranking)); and
providing the ranked set of search results at the search engine in response to the search query (paragraph 0054 providing reranked search results for a received search query from paragraph 0051).
With respect to claim 16, Dumon teaches at least one processor (paragraph 0081 figure 13 processor 1502) and computer storage media storing computer-readable instructions (paragraph 0082 figure 13 machine readable medium 1522 storing instructions 1523).
With respect to claim 10 and 17, Dumon teaches:
ranking the set of search results for the search query based on a ranker associated with the search engine to provide a ranked set of search results (paragraph 0051 items from query ranked and ordered per relevance scores); and 
redistributing at least a portion of the ranked set of search results proportional to the natural distribution, wherein the order is based on the redistributed ranked set of search results (paragraph 0054 relevance score, listing quality score, business rules score multiplied together to get the ranking score, items are resorted per the ranking score (redistributing/reranking)).
With respect to claims 2, 11, and 18, Dumon teaches wherein at least the portion of the ranked set of search results that is redistributed comprises a fixed number of highest ranked search results (paragraph 0055 example of resorted results being a fixed number from categories for two formats).
With respect to claims 3 and 19, Dumon teaches wherein the redistributed ranked set of search results is provided to the client-computing device by a webpage of the search engine, the webpage configured to return a particular number of search results, wherein the fixed number of highest ranked search results is divisible by the particular number of search results configured for the webpage (paragraph 0054 output results are modulo of number of results listing on a page).
With respect to claims 4 and 20, Dumon teaches wherein the fixed number of highest ranked search results comprises a first search result, and wherein the first search result is removed from the fixed number by the redistributing to obtain the natural distribution for the portion of the redistributed ranked set of search results (paragraph 0055 some items removed from listing to allow for presentation of a number of items in both formats (example)).
With respect to claims 8 and 13, Dumon teaches wherein the redistributing is performed by a blender, and wherein the blender is a modification of the ranker (paragraph 0077 re-ranking performed by software, paragraph 0033 figure 2 software modules for performing invention).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumon in view of Sureshchandra et al (US 20150150615), hereafter Sureshchandra.
With respect to claims 5 and 14, all the limitations in claims 1 and 9 are addressed by Dumon above.  Dumon teaches a proportional representation of interactions with the search result attributes (paragraph 0047) but does not teach determining the natural distribution from a natural distribution index, the natural distribution index comprising a relationship mapping of search query terms to search result attributes.  Sureshchandra teaches this with an index mapping item names (products/goods) to attributes (paragraphs 0036, 0058, attributes as search terms per paragraphs 0011, 0014).  It would have been obvious to have combined the search result reranking techniques in Dumon with the natural distribution index in Sureshchandra as another way to take into account past searches for said attributes along with the tracking of said interactions for prior searches.

	With respect to claims 7 and 15, all the limitations in claims 1 and 9 are addressed by Dumon above.  Dumon does not teach wherein the natural distribution is specific to a user and is determined from interaction tracking of the prior search results that are associated with the user.  Sureshchandra teaches this in user profiles for interaction tracking of a user’s prior search results, which are used by the reranker (paragraphs 0010, 0012).  It would have been obvious to have combined the search result reranking techniques in Dumon with the function of the natural distribution being specific to a user in Sureshchandra to achieve more personalized results for a user, making the combination more user-friendly.


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Kimmerling (US 20150142787) teaches searching for recommendation set of items with attributes, sorting the items with item scores, re-scoring the items based on user selections, and re-sorting the set of items based on the new scores, does not teach re-ranking according to a relative proportion of interactions within a category of search result attributes (paragraphs 0006-0007, 0034-0036, 0076 figures 2-4);
	Slawski, “20 Ways Search Engines May Rerank Search Results,” does not teach re-ranking search results according to a relative proportion of interactions tracked for search result attributes (entire article); and 
	Radlinski et al, “Query Chains: Learning to Rank from Implicit Feedback,” teaches ranking functions using chains of reformulated queries, does not teach using a relative proportion of interactions with search result attributes to rerank results (section 1 Introduction).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-20 under 35 U.S.C. 102 by Reznik, Applicant’s amendments overcome Reznik’s teachings.  Examiner conducted another search of the prior art and found Dumon and Sureshchandra which Examiner believes teaches the claims as shown in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/19/22